Case 6:20-cr-00078-PGB-DCI Document 30 Filed 08/19/20 Page 1 of 1 PageID 79




                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                         Case No: 6:20-cr-78-Orl-40DCI

MAX BENNETT CHAMBERS


                                                                         AUSA: Amanda Daniels

                                                              Defense Attorney: Brett McIntosh

 JUDGE:           DANIEL C. IRICK                       DATE AND TIME:         August 19, 2020
                  United States Magistrate Judge                                  2:39-2:56PM
                                                        TOTAL TIME:                 17 minutes
 Courtroom:       3A

 DEPUTY           N. Rodriguez                          REPORTER:                            Digital
 CLERK:                                                                    Orlando_Digital_Transcripts
                                                                                  @flmd.uscourts.gov
 INTERPRETER:     None                                  PRETRIAL/PROB:           No Appearance


                                    CLERK’S MINUTES
                                    CHANGE OF PLEA
Case called, appearances made, procedural setting by the Court
Defendant placed under oath; No issue as to competency.
Defendant consents to have the Magistrate judge take his plea.
Court reviews the plea agreement as to the count 2 in the Indictment, the potential penalties,
what the government would have to prove at trial, sentencing guidelines, and advises defendant
of his rights. The Government advises in the plea agreement that count 1 will be dismissed at
sentencing.
Defendant acknowledges his initials and signature on the original plea agreement.
Defendant enters a plea of guilty and acknowledges that the factual basis is true.
Court receives the guilty plea and will enter a Report and Recommendation for the District judge.
Court directs Probation to prepare a PSR.
Sentencing will be set by separate notice.
Defendant remains on pretrial release pending sentencing.
Court adjourned.




                                          Page 1 of 1
